Citation Nr: 0523814	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-26 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for PTSD.

In November 2004, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD as result of 
stressful events or stressors that he alleges to have 
experienced in combat in the Republic of Vietnam in 1969.

2.  The veteran did not serve in the Republic of Vietnam and 
did not engage in combat with the enemy.

3.  No credible supporting evidence establishes or verifies 
that stressors which the veteran alleges to have experienced 
in service actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did not provide the veteran 
with notice of the VCAA prior to the initial decision on the 
claim in March 2003.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini was not met in this 
case; however, for the following reasons, the Board concludes 
that this error was harmless and to decide the appeal would 
not be prejudicial to the claimant.

After the RO adjudicated the claim in March 2003, the RO 
apparently realized that it had not sent the veteran a VCAA 
letter prior to its decision because it sent him a VCAA 
letter in July 2003 and told him that it was going to conduct 
a review of his file and give him an opportunity to submit 
evidence in support of this claim.  The letter met the notice 
requirements of the VCAA notice.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).
The July 2003 letter notified the veteran that to 
substantiate service connection for a disability, including 
PTSD, evidence must show three things:  an event in service 
which caused an injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and the event in military service.  Regarding the 
information that the veteran was expected to provide, the RO 
specifically told the veteran that it needed addition 
evidence or information from him, including specific details 
of the combat-related incident which he claimed resulted in 
PTSD.  The RO provided the veteran with a questionnaire to 
complete to assist him in providing these details.  The RO 
also requested that he submit any medical reports that he had 
pertaining to his claim and that he notify the RO of any 
treatment VA treatment records or reports from a Vet Center 
which the RO could obtain for him.  To assist him in 
obtaining private medical records, if any, the RO provided 
him with forms to fill out to authorize the RO to obtain such 
reports on his behalf.

Concerning the information and evidence that VA would seek to 
provide, the RO informed the veteran in its July 2003 letter 
that it would make reasonable efforts to him get evidence 
necessary to support his claim which he provided enough 
information about to enable VA to request the evidence.  The 
RO also told the veteran that it would assist him in 
providing a medical examination or in obtaining a medical 
opinion if it was necessary to make a decision on his claim.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Because each of the 
four content requirements of a VCAA notice has been 
adequately satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical and personnel 
records as well as VA medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  As noted in the Introduction to 
this decision, the veteran was afforded the opportunity to 
provide testimony before the Board in North Little Rock.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  VA has also assisted the veteran and his 
representative by providing him with an SOC which informed 
him of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

For the reasons noted above, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
July 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  All relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for PTSD.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Therefore, 
to decide the appeal would not be prejudicial error to the 
veteran.  

Factual Background
Service medical records reflect no complaints or findings 
relevant to a psychiatric disorder.  
The veteran's Record of Assignment, as found in his service 
personnel records, indicated that between August 1968 and 
August 1970 his principal duty included basic combat 
training, casual, and field wireman.  It was also reported 
that that the veteran was assigned to the HHB 1st BN 22d 
Arty-USAREUR.  The veteran's service personnel records reveal 
that the veteran served in Germany from January 1969 to 
August 1970.  This was the only foreign service shown.
In May 2001, the veteran underwent a VA PTSD consultation for 
psychological trauma (rule out PTSD) and recurrent, severe 
major depressive disorder.  He reported that while stationed 
in Phu Bi and Da Nang, his stressors included his artillery 
unit firing on the enemy on base camp, flying in an aircraft 
over the combat zone and being shot at, encountering mines 
and booby traps, being ambushed, receiving sniper fire, 
engaging in firefights with the enemy, seeing others killed, 
and seeing dead dismembered bodies.
VA records dated from August 2001 to December 2001 reveal 
that the veteran sought outpatient treatment.  In an August 
2001 record, the veteran reported that his most prominent 
stressor was a combat mission in which a village was 
destroyed and children were killed.  After an examination, 
the examiner's impression was PTSD per CAPS criteria.

The veteran underwent a VA PTSD compensation and pension 
examination in March 2002.  The examiner reported that the 
veteran's claims file was not available for review at the 
time of examination.  After a mental status examination, the 
examiner indicated that there appeared to be a clear nexus 
between the stressors that the veteran reported and the post-
traumatic stress disorder symptomology noted on examination.  
He diagnosed the veteran with chronic post-traumatic stress 
disorder and assigned a Global Assessment of Functioning 
(GAF) Score of 48.

In April 2002, the RO, after providing a copy of the 
veteran's 201 file, stressor statement, and unit information, 
requested that the U.S. Armed Services Center for Research of 
Unit Records (USACRUR) verify the veteran's stressors.  In 
June 2002, USACRUR responded by stating that the information 
provided was insufficient to conduct meaningful research.  

In June 2002, the RO requested that the National Personnel 
Records Center (NPRC) search the morning reports of the HHB 
1st BN 22nd Arty from 09/07/1969 to 11/07/1969.  In March 
2003, NPRC responded by indicating that the veteran's unit 
was located in Germany during the requested period.
In stressor statements dated in January 2002 and August 2003, 
the veteran related that his stressful events included 
destroying families while on search and destroy patrol, 
graphic combat injury, sniper attacks, and witnessing his 
best friend get killed.  He indicated that at the time these 
events happened in Vietnam during the summer of 1969, he was 
a member of the 1st 82nd Airborne Combat Infantry.

In the veteran's June 2004 substantive appeal as well as 
during his November 2004 Travel Board hearing, the veteran 
related that he had a friend, E. G., who went with him to 
Germany and Vietnam and was a witness to his stressor events.

Relevant Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).

With regard to the third PTSD criterion, evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

The veteran asserts that service connection is warranted for 
PTSD.  Medical evidence of records shows that the veteran has 
been diagnosed with and treated for PTSD, and that the 
diagnosis has been based on the veteran's descriptions of 
stressful experiences he alleges to have had during combat in 
Vietnam.  Thus, the remaining question is whether the record 
contains credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. 
3.304(f)(2003); Moreau v. Brown at 389.  In this case, this 
includes an inquiry into whether or not the veteran engaged 
in combat with the enemy or the existence of independent 
evidence that could corroborate the veteran's statements as 
to the occurrence of the claimed stressors.  See Doran, 6 
Vet. App. 283, 288-289 (1994). 

The veteran contends that his in-service stressors, which 
occurred while he was stationed in Vietnam during the summer 
of 1969, included destroying families while on search and 
destroy patrol, being exposed to sniper fire, and witnessing 
his best friend get killed.  However, the Board notes, that 
evidence of record does not establish that these stressors 
actually occurred.  Although the veteran contends that he 
served in Vietnam for a few months in 1969, there is no 
documented evidence of such service.  In this regard, the 
veteran's service personnel records reflect that the veteran 
only had foreign service in Germany from January 1969 to 
August 1970.  Further, the Board acknowledges that in his 
stressor statements, the veteran indicated that he was a 
member of the 1st 82 Airborne Combat Infantry.  However, the 
National Personnel Records Center, after an investigation to 
verify the veteran's Vietnam service, reported that the 
veteran was a member of the HHB 1st BN 22d Arty which was 
located in Germany between August 1969 to November 1969.  
Moreover, the veteran's personnel records do not show any 
combat related awards, such as a Silver Star Medal or a 
Purple Heart.  Thus, as the veteran has not provided any 
evidence to the contrary, the Board concludes that the 
veteran did not serve in Vietnam or engage in combat with the 
enemy.

The Board also finds that the veteran has not provided any 
independent evidence that could corroborate his statements as 
to the occurrence of the claimed stressors.  Other than the 
veteran's testimony regarding the occurrence of the 
aforementioned stressors, the claims folder does not contain 
any additional evidence of their actual happening.  The Board 
notes that the RO made an attempt to get information about, 
and/or confirm, the occurrence of the veteran's stressors by 
the USASCRUR (United States Armed Services Center for 
Research of Unit Records); however, the information the 
veteran provided was insufficient to conduct meaningful 
research.  The Board further notes that although the veteran 
was notified of the type of information that could be 
submitted to conduct another search, there is no evidence of 
record that shows that the veteran provided any such 
information.  Thus, because the veteran has not provided any 
evidence of combat with the enemy or any independent evidence 
that could corroborate his statements as to the occurrence of 
the claimed stressors, the Board concludes that the veteran 
has not established the occurrence of an in-service stressor. 

The Board acknowledges that in March 2002, a VA examiner 
opined that the veteran's PTSD was related to the veteran's 
reported in-service stressors.  However, as the Board has 
found that the veteran has not established the occurrence of 
an in-service stressor, the Board finds that the March 2002 
opinion, which was not based on a review of the veteran's 
claims file, is not probative as it was based on an 
inaccurate factual premise.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the current PTSD 
disability is related to the veteran's active military 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	KATHLEEN GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


